Citation Nr: 0637987	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-27 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than July 15, 2002, 
for an award of compensation for the veteran's service-
connected chronic schizophrenia to include whether there is 
clear and unmistakable error in the 1973 termination of VA 
benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from March 1967 to 
May 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that restored the veteran's compensation, 
effective in July 2002.

In November 2004, the veteran testified during a hearing at 
the RO before the undersigned.  In December 2005, the Board 
remanded the veteran's claim to the RO for further 
evidentiary development.


FINDINGS OF FACT

1.	In July 1973, the RO notified the veteran that his 
disability payments were terminated because of his 
failure to report without good cause for a scheduled 
examination.  The veteran was provided with notice that 
he could reschedule the examination by asserting his 
willingness to report.  

2.	In August 1973, the veteran indicated his willingness to 
report for a rescheduled VA examination, but he failed 
to report for a VA examination scheduled in September 
1973.

3.	As a result of the veteran's failure to report for the 
scheduled VA examinations, compensation payments were 
suspended and, ultimately terminated, as of July 1, 
1973.

4.	The July 1973 decision was reasonably supported by the 
evidence of record at that time and was consistent with 
the laws and regulations then in effect.

5.	The veteran's claim for disability compensation, that 
was filed in May 1972 is considered abandoned; an 
application to reopen his claim for disability 
compensation was received by the RO on July 15, 2002 
and, based on the review of the entire record including 
new medical evidence, the RO awarded a 70 percent 
disability rating for the service-connected 
schizophrenia, effective July 15, 2002.


CONCLUSIONS OF LAW

1.	The July 1973 decision that terminated the veteran's 
disability compensation payments was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2006).

2.	The criteria for an effective date earlier than July 15, 
2002, for an award of compensation for schizophrenia 
have not been met.  38 U.S.C.A. §§ 5103-5103A, 5107, 
5110, 7104, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.158, 3.330, 3.400, 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, as the veteran's 
claim for an effective date earlier than July 15, 2002 for 
the award of compensation for schizophrenia is being denied, 
no disability rating or effective date will be assigned and, 
as set forth below, there can be no possibility of prejudice 
to the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

In May 2003, prior to the August 2003 rating decision, the RO 
provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  In 
addition, the appellant was advised, by virtue of a detailed 
July 2004 statement of the case (SOC) of the pertinent law, 
and what the evidence must show in order to substantiate his 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC 
issued by the RO clarified what evidence would be required to 
establish an effective date earlier than July 15, 2002 for 
the award of disability compensation for schizophrenia.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the August 2003 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the July 2004 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board notes that a 
February 2004 VA examination report indicates that the 
veteran receives Social Security Administration (SSA) 
disability benefits, apparently because of his psychiatric 
problems and, a July 2004 record from SSA verified that the 
veteran received benefits for a disability that began in 
September 2002.  However, here, the nature and level of the 
veteran's claimed disability is not at issue and his case 
turns on the need to verify his notification of, and 
appearance at, VA examinations scheduled in 1973 that is not 
a matter considered by the SSA in determining total 
disability.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  Thus, the Board may proceed without 
prejudice to the appellant.

With regard to the veteran's assertions of clear and 
unmistakable error (CUE) in the RO's July 1973 determination, 
the Court has held that, insofar as CUE claims are not 
conventional appeals and are fundamentally different from any 
other kind of action in the VA adjudicative process, the duty 
to notify and assist contained in the VCAA are not applicable 
to CUE claims.  Specifically, determinations as to the 
existence of CUE are based on the facts of record at the time 
of the decision challenged, such that no further factual 
development would be appropriate.  See Dobbins v. Principi, 
15 Vet. App. 323, 327 (2001) (citing Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc)); see also Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  The Board 
nonetheless notes that the veteran has been afforded 
opportunity to respond, and testified during a hearing before 
the undersigned in November 2004.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran contends that VA made a "clear and unmistakable 
error" in failing to assign an effective date of June 1973 
for the award of compensation for his service-connected 
schizophrenia.  He maintains that he attended a VA 
examination at the VA Medical Center (VAMC) in Dallas during 
1973 and, thus, his VA compensation should not have been 
terminated for failure to report for a VA compensation 
examination.  He contends that disability compensation should 
be awarded effective from July 1, 1973. 

The record reflects that, in an August 1968 rating decision, 
the RO granted service connection for a schizophrenic 
reaction, paranoid type, that was awarded a 70 percent 
disability evaluation.  

In a July 1969 letter, the RO advised the veteran that his 
compensation payments were terminated because he failed to 
report for a scheduled VA examination.  Later that month, the 
veteran indicated his willingness to report for a new VA 
examination, that was performed in August 1969.

In a September 1969 rating decision, the veteran's service-
connected psychiatric disability evaluation was reduced to 50 
percent and, in an August 1971 rating action, the RO assigned 
a 30 percent disability evaluation for the service-connected 
schizophrenia.

In May 1972, the RO received the veteran's written request 
for re-evaluation and examination of his service-connected 
disability.  In its response to the veteran dated that month, 
the RO requested that he submit evidence that his service-
connected psychiatric disability worsened.

In a December 1972 letter, the veteran advised the RO of his 
new "temporary" address.  In April 1973, a VA Request for 
Change of Address was received that reflects the veteran's 
new address.

In June 1973, the veteran was advised of an examination 
scheduled in June 1973 by the Waco, Texas VA medical 
facility.  He did not report for that examination and on July 
2, 1973, the RO was advised of the veteran's failure to 
report for the scheduled VA examination.  In a letter dated 
July 10, 1973, and sent to the veteran's most current address 
of record, he was advised that his award payments were 
terminated as he failed to report for the scheduled 
examination.  He was advised that a new examination would be 
rescheduled upon notification of his willingness to report 
for it and his claim would then be reconsidered.  On August 
8, 1973, the RO received the veteran's response, indicating 
that he was not in Texas during that time and was temporarily 
working in North Carolina.  He requested that the examination 
be rescheduled for the end of August 1973.  The VAMC in 
Houston rescheduled the veteran's VA examination for 
September 7, 1973.  However, he failed to report for the 
examination, according to a report from the VAMC in Houston 
dated September 11, 1973 and his benefits remained 
terminated.

On July 7, 1974, a computer-generated notice was received (VA 
Form 20-6560) indicating that the veteran's compensation 
benefits were suspended for more than 12 months.  On August 
2, 1974, the RO initiated action to terminate the veteran's 
compensation benefits effective July 1, 1973, the date of 
last payment, because he did not contact VA to reschedule the 
VA examination and his claim was considered abandoned.

The next correspondence from the veteran was received by the 
RO in May 1978 when he submitted an application to add his 
wife as a dependent and requested increased and retroactive 
educational training benefits.

On July 15, 2002, the RO received the veteran's request to 
reopen his claim for service connection.  Private medical 
records from T.W. K., M.D, a psychiatrist, dated from 
December 2000 to September 2002, reflect that when initially 
seen in December 2000, the veteran had about a one year 
history of signs and symptoms of major depression.  When seen 
in June 2001, the veteran was described as doing fine and 
back at work. 

In a November 2002 VA examination report, a VA psychiatrist 
said that the veteran was totally disabled by his service-
connected schizophrenia.  The VA examiner noted that the 
veteran was last rated by VA in 1973 when his disability 
payments stopped, and opined that the veteran's compensation 
for his service connection disability be immediately 
reinstated and backdated to the last payment.

In a January 2003 rating decision, upon review of additional 
medical evidence, including the November 2002 VA psychiatric 
examination report, the RO reestablished service connection 
for schizophrenia, and awarded a 70 percent disability 
evaluation, effective July 15, 2002.

In an April 2003 written statement, the veteran requested 
back pay retroactive to June 1973, "due to a clear and 
unmistakable error".

In an August 2004 letter, a RO fiscal officer responded to 
the veteran's representative's July 2004 inquiry regarding 
compensation benefits issued from February 1 to July 1, 1973.  
The veteran indicated that he did not receive checks from 
approximately February 1 to July 1, 1973 and requested that 
finance records be reviewed and a determination made as to 
any funds due him.  The veteran was advised that, because 
United States Treasury Department records of government 
payments are destroyed after six years, there were no payment 
records to review that dated back to 1973.  As well, there 
was no evidence that any payments issued during that time 
were ever returned or evidence of record to show he claimed 
non-receipt of the payments in 1973.  There were no benefits 
due to be paid to the veteran for the period from February 1 
to July 1, 1973.

During his November 2004 Board hearing, the veteran said that 
after he sent the RO his August 1973 letter, he was not 
notified that the VA examination would be rescheduled.  He 
said he next heard from the RO when he was advised that his 
disability rating was reduced to noncompensable.  At that 
time, he estimated that he was approximately 70 percent 
disabled and had concentration problems, that affected his 
ability to retain information.  The veteran testified that he 
had, in fact, attended an examination at VAMC in South 
Dallas, Texas, during 1973, in approximately August or 
September.  He recalled being examined by a female physician 
but did not recall receiving any communication from VA 
regarding restoration of his disability compensation.  He 
believed that his disability was as severe in 1973 as it 
currently was, thus warranting a 70 percent rating from that 
time.  He said that he did not receive any VA or private 
psychiatric treatment in the years after 1973, he was 
employed during those years, and his psychiatric disorder was 
treated with prescribed medications. 

In January 2006 the VAMC in Houston responded to the RO's 
request for records regarding the veteran's treatment in the 
early 1970s, and reported no records of treatment for the 
requested period.  Nor was there any record of retirement to 
the archives or accession or locater numbers.  In March 2006, 
the VAMC in Dallas advised the RO that it was unable to 
locate any records regarding the veteran's treatment in the 
early 1970s.


III. Legal Analysis

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement, VA shall issue a pre-
termination notice advising the payee that payment for the 
disability for which the reexamination was scheduled will be 
discontinued.  Such notice shall include the prospective date 
of discontinuance, the reason therefore, and a statement of 
the claimant's procedural and appellate rights.  If the 
claimant, within 60 days, indicates willingness to report for 
reexamination or to present evidence, discontinuance will be 
deferred until such examination or evidence is received or 
conducted.  If there is no response within 60 days, or if the 
evidence submitted does not establish continued entitlement, 
payment for such disability shall be discontinued as of the 
date of last payment and shall not be further adjusted until 
a VA examination has been conducted and the report reviewed.  
38 C.F.R. § 3.655(c).  The law in effect at the time of this 
reduction did not require the 60 day notice.  38 C.F.R. 
§ 3.655 (1973).

Where evidence requested for the purpose of determining 
continued entitlement to VA compensation is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing of the new 
claim.  38 C.F.R. § 3.158(a).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
latter.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Resumptions of compensable evaluations, when a veteran 
subsequently reports for a VA examination, will be governed 
by the provisions of 38 C.F.R. § 3.158 and 3.655.  The period 
following the termination for which benefits are precluded by 
the cited regulations will be stated in the rating.  If the 
evidence is insufficient to evaluate disability during any 
period following the termination for which payments are not 
otherwise precluded, the rating will contain a notation 
reading, "evidence insufficient to evaluate from ___ to ___."  
38 C.F.R. § 3.330.

The veteran appears to argue that the RO was not correct in 
discontinuing his benefits by way of the July 1973 decision.  
It appears that the veteran is arguing CUE in the July 1973 
decision. 

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

The Court in Fugo v. Brown, 6 Vet. App. 40, 43 (1993), 
subsequently refined and elaborated on the test set forth in 
Russell, stating that "CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . ."  The Court continued to state that:

[i]f a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  Id at 44.

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999) (expressly adopting the "manifestly changed 
the outcome" language in Russell).

The Court in Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meets the restrictive 
definition of CUE.  Id at 44.

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has held that, "it does not matter 
whether a particular RO decision was or was not a merits 
adjudication, because the disposition of the CUE claim would 
ultimately turn on the same question . . . the Board would 
have to decide whether, had the error not been made, the 
outcome after reopening - that is, on the merits - would have 
'manifestly' been changed."  See Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996), citing Mason (Sangernetta) v. Brown, 8 
Vet. App. 44, 53 (1995), for the proposition that the failure 
to fulfill the duty to assist does not constitute CUE.  See 
also Caffrey v. Brown, 6 Vet. App. at 377.

In the instant appeal, the veteran argues that CUE exists in 
a decision of the RO in July 1973 to terminate payment of VA 
compensation, because the RO failed to notify him to report 
for his re-scheduled examination.  During his November 2004 
Board hearing, he testified that he subsequently underwent a 
VA examination at the VAMC in South Dallas and that the RO 
did not consider the results of this examination.  He 
contends that if he had been notified, he would have reported 
and, nevertheless, that the examination he underwent 
supported his claim.  In effect, he maintains that his 
service-connected schizophrenia warranted at least the 
previously assigned 30 percent rating, or even a 50 or 70 
percent rating until the RO eventually granted the currently 
assigned 70 percent disability evaluation in the January 2003 
rating decision following the July 2002 application for 
disability compensation.  In any event, he also argues that 
after his failure to report for the examination in 1973, the 
RO should have not terminated his compensation and should 
have taken into consideration the evidence of record at that 
time (that he evidently contends would have supported his 
claim).  The Board finds, however, that the veteran has not 
raised a valid claim of CUE.

In this case the particular RO decision in question was not a 
merits adjudication.  The veteran's challenge is, in essence, 
to the RO's application of the statutory or regulatory 
provisions extant at the time of the July 1973 administrative 
denial.  That is, he maintains that correct application of 
the existing law in July 1973 would have produced a 
manifestly different outcome, namely an award of disability 
compensation at that time.

The record shows that, on May 10, 1972, the veteran filed a 
request for re-evaluation and re-examination of his service-
connected disability.  Notably, his claim did not specify the 
nature of the sickness, disease, or injury for which he was 
making a claim, although he had only the service-connected 
schizophrenia.  He did not submit any clinical evidence that 
demonstrated that his service-connected psychiatric 
disability had worsened.  To the address on the veteran's 
letter, the RO responded in a letter dated on May 30, 1972, 
requesting that he submit medical evidence that his service-
connected psychiatric disability had worsened.  There is no 
indication that the veteran did not receive this letter.  A 
VA examination was scheduled for the veteran in June 1973, 
but he did not appear.  In a letter dated July 10, 1973, and 
sent to the veteran at his most current address of record, 
the RO advised him that his compensation was terminated 
because of his failure to report for a scheduled VA 
examination.  The RO also indicated that it would undertake 
no further action unless the veteran informed it of his 
willingness to report for examination.  The RO informed him 
that upon receipt of such notification, an examination would 
then be re-scheduled and his claim would be reconsidered when 
the examination was completed.  On August 8, 1973, the RO 
received the veteran's signed statement indicating that he 
was temporarily working in North Carolina and would be back 
in Texas at the end of August.  Another VA examination was 
scheduled on September 7, 1973, but the veteran failed to 
report for that examination.

In July 1974, a computer generated notice indicates that the 
veteran's VA compensation benefits were suspended for more 
than 12 months and, in August 1974, the RO initiated action 
to terminate his compensation benefits, effective July 1, 
1973, the date of last payment.  

The veteran's next correspondence was received by the RO in 
May 1978, at which time he filed an application to add his 
wife as a dependent and requested increased and retroactive 
educational training benefits.

The veteran next filed a claim for disability compensation in 
July 2002.

To determine whether the RO correctly applied the law at the 
time of the July 1973 administrative denial, the Board 
reviews the laws and regulations then in effect.

Written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."  38 C.F.R. § 3.1(q) 
(1973).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a) (1973).

Every person applying for or in receipt of compensation or 
pension shall submit to examinations, including periods of 
hospital observation, when required by the Veterans 
Administration under Veterans Administration regulations or 
other proper authority.  38 C.F.R. § 3.329 (1973).

Except as otherwise provided, when a veteran without adequate 
reason fails to report for Veterans Administration 
examination, including periods of hospital observation 
requested for pension or compensation purposes, the awards to 
the veteran and any dependents will be discontinued.  38 
C.F.R. § 3.655(a) (1973).  If the claim was abandoned, and 
the veteran subsequently states that he is willing to report 
for examination, benefits may be paid from the date of 
receipt of the new claim if he reports for such examination 
within 1 year from date of notice to report. 38 C.F.R. § 
3.655(f) (1973).

In this case, the RO, in July 1973, suspended the veteran's 
disability compensation payments on the basis that he did not 
report to a VA examination scheduled in connection with the 
claim.  The RO deemed a VA examination was necessary for 
continuation of those compensation benefits.  The RO's 
decision to suspend the benefits, e.g., deny the claim, based 
on the veteran's failure to report to a VA examination, was 
reasonably supported by the evidence of record at that time 
and was consistent with the laws and regulations then in 
effect.  Prior to administratively denying his claim, the RO 
made an effort to contact the veteran, including at his 
latest address of record as provided by him, and in 
accordance with the April 1973 change of address form, in 
order to clarify and assist him with his claim.  Those 
efforts were unavailing.  The Board notes that the veteran 
strongly maintains that the RO should have notified him about 
his rescheduled examination.  However, the RO did in fact 
send him the July 1973 denial letter to the address listed on 
April 1973 change of address record, inviting him to indicate 
his willingness to report for another examination that was 
ultimately rescheduled for September 1973; even so, he failed 
to report for that rescheduled examination.  This, thus, led 
to the RO's August 1974 action to terminate compensation 
benefits effective from July 1, 1973 because of the veteran's 
failure to contact VA and reschedule to VA examination.

While, during his November 2004 hearing, the veteran 
vigorously argued that he never received notice of the VA 
examination rescheduled in September 1973, he also claimed 
that he subsequently underwent a VA examination at the South 
Dallas VAMC in 1973 that was never considered by the RO.  
However, in January and March 2006, the VAMCs in Houston and 
Dallas, respectively, advised the RO that they were unable to 
locate any treatment records regarding the veteran dated in 
the early 1970s.

The RO in 1973 required the veteran to report to a VA 
examination, but he did not. While he responded to the July 
1973 letter, and indicated his willingness to report for such 
an examination after which his claim would be reconsidered, 
he did not report for the rescheduled VA examination in 
September 1973, nor is there any evidence that he underwent a 
subsequent VA examination at the VAMC in Dallas or Houston at 
any subsequent time in the early 1970s.  There is nothing in 
the law in 1973 mandating the RO to issue a decision based on 
a review of the medical evidence contained in the file, as 
the veteran now asserts the RO should have done, in the face 
of a claimant who failed to report for a required 
examination.  Further, a merits-based decision by the RO in 
July 1973 would have been in vain, not to mention 
speculative, as the veteran never submitted any medical 
evidence to document a worsening of his service-connected 
schizophrenia.  As noted, the RO's actions up to and 
including the decision of July 1973 were in accordance with 
the laws and regulations then in effect.  38 C.F.R. §§ 3.1, 
3.158(a), 3.329 (1973).

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. at 43-44.  In sum, the veteran has not shown an 
error in the July 1973 RO decision that would manifestly 
change the outcome of the decision.  The July 1973 RO 
decision was reasonably supported by the evidence of record 
at that time and was consistent with the laws and regulations 
then in effect.  Likewise, the administrative actions taken 
during that period did not constitute CUE.  Assertions of due 
process violations are outside the scope of the law of clear 
and unmistakable error.

Next, the veteran argues that disability compensation for his 
service-connected schizophrenia should be paid retroactive to 
June 1973, when he claims his benefits were terminated.  At 
his November 2004 Board hearing, he testified that he 
responded to the RO's July 1973 termination of benefits 
notice with a request to be reexamined and indicated his 
willingness to report for the rescheduled examination but 
that he never received any notice of the rescheduled 
examination.  He further maintains that at some subsequent 
time, but in still the early 1970s, he underwent a VA 
examination at the VAMC in South Dallas, although the RO did 
not consider the findings of this examination.
 
Thus, the remaining determinative question that needs to be 
addressed in the instant case pertains to the proper 
effective date for the award of the 70 percent rating for the 
service-connected schizophrenia.  Consistent with 38 C.F.R. § 
3.158, when evidence requested in connection with continued 
entitlement, evidence to be created by a VA examination, was 
not furnished within one year after the date of request, the 
veteran's claim was properly considered abandoned.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received. Here, as discussed in detail 
above, the RO suspended and then terminated the veteran's 
compensation payments in July 1973, on the basis of his 
failure to report to a scheduled VA examination.  Upon his 
August 1973 written request, another VA examination was 
scheduled in September 1973, but he failed to report for the 
rescheduled examination.  The veteran's claim filed in May 
1972 is considered abandoned on the basis that he failed to 
pursue it.  38 C.F.R. § 3.158(a).  As noted, he failed to 
report for VA examination and, although, he indicated his 
willingness to do so, failed to report for a rescheduled 
examination.  In fact, there is no correspondence from the 
veteran in the year after the RO suspended his compensation 
benefits in July 1973 for failure to appear for examination.  
If a veteran wishes to help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v Derwinski,  1 Vet. App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet. App. 480 (1992).  

Should the right to benefits be finally established, 
compensation based on such evidence shall commence "not 
earlier than the date of filing the new claim."  After the 
veteran abandoned the 1973 claim, the record shows that the 
next application to reopen a claim for disability 
compensation was received by the RO on July 15, 2002.  The 
new claim in this case, that was subsequently validated by 
competent VA examination in November 2002, was the veteran's 
written claim received on July 15, 2002, that the RO 
determined was the veteran's date of his reopened claim.  
Inasmuch as the veteran's 1973 claim is considered abandoned, 
the effective date of disability compensation that is 
ultimately awarded may not be any earlier than the date of 
filing of the new claim.  38 C.F.R. § 3.158(a).  The RO thus 
assigned July 15, 2002 as the effective date of the assigned 
70 percent rating for schizophrenia.

The above is consistent with 38 C.F.R. § 3.330, that governs 
the resumption of compensable evaluations when a veteran 
subsequently reports for VA examination.  This is also 
consistent with 38 C.F.R. § 3.655 (c)(3) that provides that 
when a claimant fails to report for such rescheduled 
examination, payment shall be reduced or discontinued as of 
the date of last payment and shall not be further adjusted 
until a VA examination has been conducted and the report 
reviewed.  Because there is a complete absence of evidence 
sufficient to evaluate the disability during any period 
following the initial termination in 1973 until the veteran 
finally presented himself for a VA examination in November 
2002, the effective date in this case is properly established 
at the date of his claim to reopen, received in July 2002.  
While the private medical records reflect the veteran's major 
depression in December 2000, in June 2001, he was noted to be 
doing fine and back at work.  There is a complete absence of 
competent evidence to establish continuing eligibility for 
the previously assigned 30 percent evaluation, or for the 
recently assigned 70 percent rating, for schizophrenia, at 
any time from 1973 until the veteran next presented himself 
for a VA examination in November 2002.

The veteran's failure to appear for the periodic VA 
examinations for his schizophrenia resulted in the 
discontinuance of his VA compensation for that disability.  
All the veteran had to do after the discontinuance in 1973 
was to have presented himself for VA examination or to have 
otherwise submitted competent clinical evidence showing 
continuity of symptomatology consistent with the previously 
established 30 percent evaluation, or more recently assigned 
70 percent evaluation.  The fact that the veteran failed to 
present for an examination or to submit other evidence 
demonstrating the level of impairment of his schizophrenia 
disorder is not the fault of VA.  As soon as the veteran 
presented for an examination and continuing disability was 
confirmed, his benefits were resumed consistent with the 
applicable regulations effective from the date of his claim 
to reopen, July 15, 2002.  The Board notes the opinion 
rendered by the November 2002 VA psychiatric examiner, to the 
effect that the veteran's compensation should be immediately 
reinstated and backdated to his last payment.  Nevertheless, 
and as set forth above, no earlier effective date is 
warranted based upon the evidence on file and the laws and 
regulations governing the award of compensation payments.

ORDER
 
An effective date earlier than July 15, 2002, for the award 
of compensation for schizophrenia is denied and there was no 
clear and unmistakable error in the 1973 decision terminating 
VA benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


